       Case 4:20-cv-05640-YGR Document 295 Filed 01/28/21 Page 1 of 3




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Victoria F. Maroulis (Bar No. 202603)
 2 victoriamaroulis@quinnemanuel.com
   Kyle Batter (Bar No. 301803)
 3 kylebatter@quinnemanuel.com
   555 Twin Dolphin Drive, 5th Floor
 4 Redwood Shores, California 94065
   Telephone: (650) 801-5000
 5 Facsimile: (650) 801-5100

 6 Attorneys for Non-Party
   Samsung Electronics America, Inc.
 7

 8
                                   UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10

11
     EPIC GAMES, INC.,                                  CASE NO. 4:20-cv-05640-YGR
12                                                      CASE NO. 4:11-cv-06714-YGR
                        Plaintiff, Counter-Defendant,   CASE NO. 4:19-cv-03074-YGR
13
                   v.                                   REQUEST TO REDACT COURT ORDER
14
     APPLE INC.,
15
                        Defendant, Counterclaimant.
16
   IN RE APPLE iPHONE ANTITRUST
17 LITIGATION

18 DONALD R. CAMERON, et al.,

19                   Plaintiffs,
20                 v.
21 APPLE INC.,

22                   Defendant.
23

24

25

26

27

28

                                                            Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                                     REQUEST TO REDACT COURT ORDER
       Case 4:20-cv-05640-YGR Document 295 Filed 01/28/21 Page 2 of 3




 1                             REQUEST TO REDACT COURT ORDER
 2         On January 26, 2021, the Honorable Thomas S. Hixson issued a “Discovery Order Filed

 3 Under Seal” and noted that non-party Samsung Electronics America, Inc. (“SEA”) may file

 4 proposed redactions to the Order. Pursuant to the Court’s Order, SEA respectfully requests that

 5 the Court redact the following pages and lines from its Order, which are consistent with the

 6 Court’s January 26, 2021 Order (Epic v. Apple ECF No. 290) sealing the letter brief that is at issue

 7 in the Discovery Order Filed Under Seal:

 8             •   Page 3 Line 1 through Line 2 (after “suggests that” through the end of the
 9                 sentence)

10             •   Page 3 Line 5 through Line 7 (starting “Samsung’s internal” and ending
11                 “products”)

12

13 Dated: January 28, 2021               Respectfully submitted,

14
                                         /s/ Victoria F. Maroulis
15                                       Victoria F. Maroulis
16                                       Attorneys for Non-Party Samsung Electronics America, Inc.
17

18

19

20

21

22

23

24

25

26

27

28

                                                     -1-    Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                                     REQUEST TO REDACT COURT ORDER
       Case 4:20-cv-05640-YGR Document 295 Filed 01/28/21 Page 3 of 3




 1                                          ATTESTATION
 2          I, Kyle K. Batter, am the ECF User whose ID and password are being used to file this

 3 document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Victoria Maroulis

 4 has concurred in this filing.

 5

 6 DATED: January 28, 2021               QUINN EMANUEL URQUHART & SULLIVAN, LLP

 7                                       /s/ Kyle K. Batter
                                         Kyle K. Batter
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    -2-       Cases 4:20-cv-05640, 4:11-cv-06714, 4:19-cv-03074
                                                                       REQUEST TO REDACT COURT ORDER
